         Case 2:20-cv-02055-APG-NJK Document 47 Filed 01/25/21 Page 1 of 2




     DEANNA L. FORBUSH
 1   Nevada Bar No. 6646
 2   dforbush@foxrothschild.com
     COLLEEN E. MCCARTY
 3   Nevada Bar No. 13186
     cmccarty@foxrothschild.com
 4   FOX ROTHSCHILD LLP
     1980 Festival Plaza Drive, Suite 700
 5   Las Vegas, Nevada 89135
 6   Telephone: (702) 262-6899
     Facsimile: (702) 597-5503
 7
     MATTHEW J. HOFFER (MI P70495)*
 8   Matt@BradShaferLaw.com
     ZACHARY M. YOUNGSMA Nevada Bar No. 15680
 9
     Zack@BradShaferLaw.com
10   SHAFER & ASSOCIATES, P.C.
     3800 Capital City Boulevard, Suite 2
11   Lansing, Michigan 48906
     Telephone: (517) 886-6560
12   *Admitted Pro Hac Vice
13   Plaintiff, Cats Meow of Vegas, LLC d/b/a Cat’s Meow
14                               UNITED STATES DISTRICT COURT
15                                      DISTRICT OF NEVADA
16
     CATS MEOW OF VEGAS, LLC d/b/a Cat’s                   Case   No.:   2:20-CV-02055-APG-NJK
17   Meow,
                                                           DECLARATION OF ZACHARY M.
18                 Plaintiff,                              YOUNGSMA IN SUPPORT OF
                                                           PLAINTIFF’S POST-EVIDENTIARY
19          vs.                                            HEARING BRIEF

20   THE STATE OF NEVADA, COVID-19
     MITIGATION AND MANAGEMENT TASK
21   FORCE; STEVE SISOLAK, in his official
     capacity as Governor of Nevada; AARON FORD,
22   in his official capacity as Attorney General of
     Nevada; BARBARA CEGAVSKE, in her official
23   capacity as the Nevada Secretary of State; CITY
     OF LAS VEGAS; CAROLYN GOODMAN, in
24   her official capacity as Mayor of the City of Las
     Vegas; ROBERT SUMMERFIELD, in his official
25   capacity as Director of the City of Las Vegas
     Department of Planning; and CALEB CAGE, in
26   his official capacity as Chairman of the COVID-19
     Mitigation and Management Task Force,
27
                   Defendants.
28
           Case 2:20-cv-02055-APG-NJK Document 47 Filed 01/25/21 Page 2 of 2




           1.     I, Zachary M. Youngsma, hereby declare as follows:
 1

 2         2.     I make this declaration upon my personal knowledge, unless specifically stated to the

 3 contrary.

 4         3.     I am an attorney licensed to practice law in the State of Nevada employed by Shafer
 5 & Associates, P.C. at 3800 Capital City Blvd. Suite 2, Lansing, Michigan 48906.

 6
           4.     I am counsel of record for Plaintiff.
 7
           5.     Attached hereto as Exhibit A is a true and accurate copy of the Las Vegas
 8
     Metropolitan Police Department’s 2019 Annual Report pulled from the Las Vegas Metropolitan
 9

10 Police Department’s official website: https://www.lvmpd.com/en-us/Pages/AnnualReports.aspx, on

11 January 25, 2021.

12
        I DECLARE UNDER PENALTY OF PERJURY OF THE LAWS OF THE UNITED
13
     STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.
14

15

16         Dated: January 25, 2021
                                                              ZACHARY M. YOUNGSMA
17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
